 1                                                            JS-6
 2
 3
 4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT
 9                    CENTRAL DISTRICT OF CALIFORNIA
10                              WESTERN DIVISION
11   CHARLES LARRY EPPERSON       )
12                                ) Case No.: 2:19-cv-05208-JDE
                  Plaintiff,      )
13         vs.                    )
14                                ) JUDGMENT OF REMAND
     ANDREW SAUL, Commissioner of )
15
     Social Security,             )
16                                )
17
                  Defendant.      )

18
           The Court having approved the parties’ Stipulation to Voluntary
19
     Remand (Dkt. 18, “Stipulation to Remand”) and entered an Order of Remand,
20
     IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the above-
21
     captioned action is remanded to the Commissioner of Social Security for
22
     further proceedings consistent with the Stipulation to Remand.
23
24
25   DATED: February 03, 2020
                                         JOHN D. EARLY
26
                                         United States Magistrate Judge
27
28
